                Case:
ILND 450 (Rev. 10/13)    1:19-cv-05030
                      Judgment in a Civil Action   Document #: 43 Filed: 12/04/20 Page 1 of 1 PageID #:385

                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

Republic Technologies,

Plaintiff(s),
                                                                    Case No. 19 C 5030
v.                                                                  Judge Gary Feinerman

Bricia Sweets, LLC et al,

Defendant(s).

                                                     JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                              which          includes       pre–judgment interest.
                                             does not include pre–judgment interest.

          Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

          Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
          Defendant(s) shall recover costs from plaintiff(s).


              other: Judgment is entered in favor of Plaintiff Republic Technologies (NA), LLC, et al, in the
amount of $20,484.45 and against Defendants Bricia Sweets LLC d/b/a South Side Smoke Shop and Bricia C.
Rodriguez.

This action was (check one):

     tried by a jury with Judge     presiding, and the jury has rendered a verdict.
     tried by Judge     without a jury and the above decision was reached.
     decided by Judge Gary Feinerman on a motion.



Date: 12/4/2020                                                  Thomas G. Bruton, Clerk of Court

                                                                 /s/ Jackie Deanes , Deputy Clerk
